713 N.W.2d 765 (2006)
475 Mich. 856
Sharon MASTEN, as Guardian and Conservator of Timothy Masten, Plaintiff-Appellee/Cross-Appellant,
v.
Doyle B. ROBERTS and Kaleel Brothers, Inc., Defendants-Appellants/Cross-Appellees.
Docket Nos. 129879. COA No. 255050.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the August 16, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.